Citation Nr: 9917686	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-06 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1996, from 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board notes that the veteran requested a personal hearing 
on his VAF-9, received in March 1997.  He did not specify 
whether he desired a hearing before a local RO hearing 
officer, or before a member of the Board.  A local hearing 
was held in July 1997.  The veteran voiced no disagreement 
with this local hearing, and has not indicated since that he 
desires a hearing before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The current medical evidence is approximately balanced 
between positive and negative, regarding the veteran's claim 
for service connection for PTSD.

3.  The veteran engaged in combat with the enemy, and was 
awarded the Bronze Star Medal and the Combat Infantryman's 
Badge.


CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991 and Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart 
Medal, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 5107 provides that when there is an approximate 
balancing of the positive and negative aspects, the benefit 
of the doubt will be given to the claimant.

A review of the veteran's service personnel records indicates 
that he was awarded the Combat Infantry Badge and the Bronze 
Star Medal for his service in Vietnam.  His personnel records 
are incomplete and do not give details of this service.  The 
veteran has, however, provided credible accounts of his 
service.

A review of the veteran's service medical records indicates 
that on separation examination, conducted in May 1970, he 
complained of depression or excessive worry, and palpitation 
or pounding heart.  He was assigned to 1/506th Infantry, 
101st Airborne Division.

In July 1971, 13 months following separation, the veteran 
first claimed service connection for a psychiatric disorder.  
He complained of being nervous.  This claim was denied by a 
rating decision of February 1972.  In November 1980 the 
veteran attempted to reopen his claim.  A VA examination, 
conducted in April 1981, showed a diagnosis of no mental 
disorder.  The veteran again attempted to reopen his claim in 
February 1995.  A rating decision of April 1996 denied 
service connection for PTSD.  The veteran has appealed that 
decision.

When the veteran filed his claim for a psychiatric condition 
in 1971, he did not specifically file a claim for service 
connection for PTSD.  However, PTSD is an acquired 
psychiatric disorder.  Therefore, when he filed his claim for 
PTSD in February 1995, it was a claim to reopen his 
previously denied claim for service connection for a nervous 
disorder.  

The Board notes that the veteran has presented copies of 
private psychiatric treatment records from Dr. Celia 
Rodriquez Valdes, dated between October 1993 and July 1997.  
A psychiatric summary, dated in October 1993, shows the 
veteran with a history of PTSD symptoms since 1973, with 
treatment by Dr. Rodriquez beginning in July 1993.  

He had diminished daily functioning due to depression and 
panic attacks.  He could not stand to be alone or among a 
large number of people.  He had chest pressure, was short of 
breath, and was afraid of dying.  Many times he thought he 
was going to be killed as if he were in Vietnam, and he 
relived those terrible situations.  He reported dreams about 
how his cohorts were killed.  The possibility of 
hospitalization was considered because he felt he would 
rather be dead.  He had a tendency to isolate himself and not 
communicate.  The impression given was PTSD and Major 
Depression.

Treatment notes, dated in November and December 1993, show 
the veteran diagnosed with Major Depression and PTSD.  He 
complained of sleep disorders related to nightmares about 
Vietnam.  He reported that he cannot leave the house because 
he experiences anxiety attacks with chest pressure and fears 
he is going to die.  Treatment records, dated in January and 
February 1994, show continued diagnoses of Major Depression 
and PTSD.  He complained of flashbacks, suicidal and 
homicidal ideation, and hallucinations.

The report of a VA examination, conducted in February 1996, 
shows the veteran expressing freely.  It was observed that he 
used a lot of detail, was very evasive, very vague, and his 
affect did not correspond to his complaint.  His conversation 
was relevant and coherent.  No delusional material was 
presented.  There was no perceptive disorder.  He was 
oriented and memory was preserved.  Retention, recall, 
intellect, and sensorium were clear.  There was a depressive 
component by history, but no overt depressive sign.  He 
talked vaguely about Vietnam, but no stressors were found 
out.  His judgement was not impaired.  The diagnosis rendered 
was depressive disorder, not otherwise specified, mild.  This 
examination was before a board of three VA psychiatrists.

Private records, dated in December 1996, and January and 
March 1997, show the veteran evaluated as depressed, anxious, 
irritable, hearing voices, and with sleep disorders.  He 
reported that he had no desire to do anything, and that he 
was experiencing flashbacks with nightmares and night sweats.  
He stated that he does not leave the house because he is 
scared of people and he likes to be alone.  Diagnoses of 
Major Depression and PTSD were continued.  Treatment records 
from May, June, and July 1997 follow this same pattern.

The Board notes the veteran's testimony at his personal 
hearing, conducted in July 1997.  He provided testimony 
regarding stressful events which occurred during his tour in 
Vietnam.  These included combat actions which resulted in the 
deaths of close friends and comrades of the veteran.  He 
testified that his nightmares and flashbacks are related to 
specific combat events which he experienced in Vietnam.

As noted above, service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor.  An evaluation of the evidence in 
this case indicates that the veteran has a clear diagnosis of 
PTSD, provided by his private psychiatrist, which is based on 
treatment beginning in July 1993.  VA examination, by a board 
of three psychiatrists, however, found no PTSD, and commented 
that the veteran was evasive and vague, and did not have an 
affect which corresponded to PTSD.

It is the decision of the Board that there is an approximate 
balance of the positive and negative medical evidence as to 
whether the veteran is entitled to service connection for his 
PTSD.  His inservice stressors require no verification, as he 
is recognized as a combat veteran by virtue of his 
decorations.  Because VA is required by statute to extend the 
benefit of the doubt to a veteran when the evidence is in 
equipoise, service connection is warranted for the veteran's 
PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

